        Case 1:19-cv-03377-LAP Document 26-3 Filed 06/26/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



VIRGINIA L. GIUFFRE,                                Civil Action No. 19-CV-03377-LAP

      Plaintiff

v.                                                          ORDER FOR ADMISSION
                                                               PRO HAC VICE
ALAN DERSHOWITZ,

      Defendant.


       The motion of Howard M. Cooper for admission to practice Pro Hac Vice in the above-

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bar(s) of the state of

Massachusetts; and that his contact information is as follows:

                                      Howard M. Cooper
                                     TODD & WELD LLP
                                  One Federal Street, 27th Floor
                                      Boston, MA 02110
                               T: 617-720-2626 / F: 617-227-5777

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Alan Dershowitz in the above-entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted Pro Hac Vice in the above-

captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.

Dated:_____________________________                   ____________________________________

                                                      United States District / Magistrate Judge
